UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (MARK ONE) (x)Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 29, 2007 or ()Transition Report Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934(No Fee Required) Commission File No. 0-12718 SUPERTEX, INC. (Exact name of Registrant as specified in its Charter) California 94-2328535 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification #) 1235 Bordeaux Drive Sunnyvale, California 94089 (Address of principal executive offices) Registrant's Telephone Number, Including Area Code:(408) 222-8888 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[ X ] No[] Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Act). Check one. Large accelerated filer []Accelerated filer [ X ]Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes[]No[ X ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at February 5, 2008 Common Stock, no par value 12,873,082 Exhibit index is on Page 30 Total number of pages: 34 1 SUPERTEX, INC. QUARTERLY REPORT - FORM 10Q Table of Contents Page No. PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Income 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II – OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 30 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 5. Other Information 30 Item 6. Exhibits 30 Signature 31 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements SUPERTEX, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited) (in thousands, except per share amounts) Three Months Ended Nine Months Ended December 29, 2007 December 30, 2006 December 29, 2007 December 30, 2006 Net sales $ 20,147 $ 24,098 $ 62,938 $ 75,184 Cost of sales(1) 8,915 9,860 26,011 30,002 Gross profit 11,232 14,238 36,927 45,182 Research and development(1) 3,358 3,688 10,981 11,295 Selling, general and administrative(1) 3,888 4,152 11,726 11,781 Total operating expenses 7,246 7,840 22,707 23,076 Income from operations 3,986 6,398 14,220 22,106 Interest income 1,664 1,263 4,485 3,576 Other income (expense), net (332 ) 387 (59 ) 330 Income before provision for income taxes 5,318 8,048 18,646 26,012 Provision for income taxes 1,641 2,555 5,995 9,607 Net income $ 3,677 $ 5,493 $ 12,651 $ 16,405 Net income per share: Basic $ 0.27 $ 0.40 $ 0.92 $ 1.20 Diluted $ 0.26 $ 0.39 $ 0.91 $ 1.17 Shares used in per share computation: Basic 13,685 13,749 13,700 13,688 Diluted 13,912 14,082 13,929 14,029 (1) Includes amortization of employee stock-based compensation as follows.See Note 2 for more information: Cost of sales $ 127 $ 91 $ 401 $ 248 Research and development $ 198 $ 416 $ 663 $ 1,199 Selling, general and administrative $ 210 $ 216 $ 631 $ 575 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 3 SUPERTEX, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited, in thousands) December 29, 2007 March 31, 2007 ASSETS Current Assets: Cash and cash equivalents $ 23,979 $ 22,652 Short-term investments 117,719 116,264 Trade accounts receivable 12,906 12,793 Inventories 17,511 14,238 Prepaid expenses and other current assets 2,180 2,172 Deferred income taxes 8,123 8,123 Total current assets 182,418 176,242 Property, plant and equipment, net 10,291 8,651 Other assets 389 140 Deferred income taxes 1,568 899 TOTAL ASSETS $ 194,666 $ 185,932 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Trade accounts payable $ 3,836 $ 4,120 Accrued salaries and employee benefits 12,270 12,102 Other accrued liabilities 2,111 2,175 Deferred revenue 3,688 2,965 Income taxes payable 3,318 Total current liabilities 21,905 24,680 Income taxes payable, noncurrent 5,389 TOTAL LIABILITIES $ 27,294 $ 24,680 Commitments and contingencies (Note 7) Shareholders’ equity: Preferred stock, no par value 10,000 shares authorized, none outstanding Common stock, no par value 30,000 shares authorized; issued and outstanding 13,589 shares and 13,794 shares 57,637 54,741 Retained earnings 109,735 106,511 TOTAL SHAREHOLDERS’ EQUITY 167,372 161,252 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 194,666 $ 185,932 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 4 SUPERTEX, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Nine Months Ended CASH FLOWS FROM OPERATING ACTIVITIES December 29, 2007 December 30, 2006 Net income $ 12,651 $ 16,405 Non-cash adjustments to net income: Depreciation 2,226 2,100 Provision for doubtful accounts and sales returns 1,064 774 Provision for excess and obsolete inventories 2,085 1,886 Stock-based compensation expense 1,695 2,058 Tax benefit related to stock-based compensation plans 462 1,454 Excess tax benefit related to stock-based compensation plans (238 ) (966 ) Gain on disposal of property, plant and equipment (200 ) - Deferred income taxes (669 ) - Changes in operating assets and liabilities: Short-term investments, categorized as trading (255 ) 262 Trade accounts receivable (1,177 ) 455 Inventories (5,358 ) (2,458 ) Prepaid expenses and other assets (257 ) (780 ) Trade accounts payable and accrued expenses (180 ) 1,083 Deferred revenue 723 606 Income taxes payable 1,978 (1,030 ) Net cash provided by operating activities 14,550 21,849 CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property, plant and equipment (3,866 ) (2,292 ) Proceeds from disposal of property and equipment 200 - Purchases of short-term investments, categorized as available for sale (87,900 ) (257,695 ) Sales of short-term investments, categorized as available for sale 86,700 231,195 Net cash used in investing activities (4,866 ) (28,792 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from exercise of stock options and employee stock purchase plan 2,033 4,273 Repurchase of common stock (10,628 ) (1,107 ) Excess tax benefit related to stock-based compensation plans 238 966 Net cash provided by (used in) financing activities (8,357 ) 4,132 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 1,327 (2,811 ) CASH AND CASH EQUIVALENTS: Beginning of period 22,652 27,654 End of period $ 23,979 $ 24,843 Supplemental cash flow disclosures: Income taxes paid, net of refunds $ 4,701 $ 9,661 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 5 SUPERTEX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 – Organization and Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Supertex, Inc. and its subsidiary have been prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States of America.This financial information reflects all adjustments, which are, in the opinion of the Company’s management, of normal recurring nature and necessary tostate fairly the statements of financial position as of December 29, 2007 and March 31, 2007, results of operations for the three and nine months ended December 29, 2007 and December 30, 2006, and cash flows for the nine months ended December 29, 2007 and December 30, 2006.The March 31, 2007 balance sheet was derived from the audited financial statements included in the 2007 annual report on Form 10-K.All significant intercompany transactions and balances have been eliminated. The condensed consolidated financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in these financial statements have been condensed or omitted pursuant to such rules and regulations, although the Company believes the disclosures which are made are adequate to make the information presented not misleading.These financial statements should be read in conjunction with the audited condensed consolidated financial statements of Supertex, Inc. for the fiscal year ended March 31, 2007, which were included in the annual report on Form 10-K. Interim results are not necessarily indicative of results for the full fiscal year.The preparation of financial statements in conformity with GAAP in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements as well as the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates, and such differences may be material to the financial statements. The results of operations for the three and nine months ended December 29, 2007 are not necessarily indicative of the results to be expected for any future periods. The Company reports on a fiscal year basis and it operates and reports based on quarterly periods ending on the Saturday nearest the end of the applicable calendar quarter, except in a 53-week fiscal year, in which case the additional week falls into the fourth quarter of the fiscal year.Fiscal 2008 will be a 52-week year.The three months ended December 29, 2007, March 31, 2007, and December 30, 2006, all consist of thirteen weeks. Reclassification For presentation purposes, certain prior period amounts have been reclassified to conform to the reporting in the current period financial statements. These reclassifications do not affect the Company’s net income, cash flows or net shareholders’ equity. Recent Accounting Pronouncements In December 2007, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standard No. 141 (revised 2007), Business Combinations (SFAS 141(R)).The revised standard continues the movement toward the greater use of fair values in financial reporting. SFAS 141(R) will significantly change how business acquisitions are accounted for and will impact financial statements both on the acquisition date and in subsequent periods. SFAS 141(R) is effective for both public and private companies for fiscal years beginning on or after December 15, 2008 (April 1, 2009 for the Company).SFAS 141(R) will be applied prospectively. In December 2007, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards No. 160, Noncontrolling Interests in Consolidated Financial Statements, an amendment of ARB No. 51 (SFAS 160). SFAS 160 will change the accounting and reporting for minority interests, which will be recharacterized as non-controlling interests and classified as a component of equity.SFAS 160 is effective for both public and private companies for fiscal years beginning on or after December 15, 2008 (April 1, 2009 for Supertex).SFAS 160 requires retroactive adoption of the presentation and disclosure requirements for existing minority interests. All other requirements of SFAS 160 shall be applied prospectively. 6 SUPERTEX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) The Company is currently assessing the potential impact that the adoption of SFAS No. 141(R) and SFAS No. 160 will have on its financial statements. In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (SFAS No. 159), which permits entities to elect to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value. This election is irrevocable. SFAS No. 159 will be effective for the Company in fiscal 2009. The Company is currently assessing the potential impact that the adoption of SFAS No. 159 will have on its financial statements. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements (SFAS No. 157), which defines fair value, establishes a framework for measuring fair value in GAAP and expands disclosures about fair value measurements. SFAS No. 157 does not require new fair value measurements, but provides guidance on how to measure fair value by providing a fair value hierarchy used to classify the source of the information. This statement is effective for the Company in fiscal 2009. The Company is currently assessing the potential impact that the adoption of SFAS No. 157 will have on its financial statements. In June 2006, the FASB issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes: An Interpretation of FASB statement No. 109 (FIN 48). FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with SFAS No. 109. This interpretation defines the minimum recognition threshold a tax position is required to meet before being recognized in the financial statements. The Company adopted FIN 48 on April 1, 2007 as a change in accounting principle, and has recorded the cumulative effect of adoption of $93,000 as a decrease in the opening balance of retained earnings in the first quarter of fiscal 2008, as permitted by the transition provisions of FIN 48. See Note 5. Note 2 - Stock-Based Compensation Effective April 2, 2006, the Company adopted the provisions of SFAS No. 123(R),
